DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-9 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 11 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest  a vehicle, comprising: a crush pad; a first speaker and a second speaker provided in the crush pad to share the internal space of the crush pad as an enclosure; an amplifier configured to supply current to the first speaker and the second speaker; a detector configured to detect the current of the first speaker and the current of the second speaker; and a controller configured to supply a compensation current to the second speaker to prevent a movement of the second speaker caused by an operation of the first speaker based on an output of the detector when a current is supplied to the first speaker among the first speaker and not to the second speaker, when taking the claim as a whole


      Citation of Prior Art
2.	In view of (US 2017/0072869) Ito discloses a headrest having a fiber pad which is provided in the front surface of speakers, and a sound-insulation pad that is provided among fiber pads. An epidermis is provided to cover speaker, fiber pad and sound-insulation pad. The fiber pad is formed of the elastic material which has three-dimensional network structure. The speakers are divided and provided in right and left regarding the centerline extended in a perpendicular direction. The sound-insulation pad is provided in the center region of the headrest between the speakers divided into two portions. The sound transmission which became favorable and came out of the speaker as a result is supplied to a passenger, without reducing a sound pressure and sound quality (see fig. 4-5, ¶ 0017-0018, 0081-0084).

In view of (US 2018/0338202) Hagen discloses a system having a bass converter receiving an input audio signal with a set of distributed audio channels. The converter separates and sums range of frequencies to form routed audio bass content for routing and combining the routed content with audio content on the channels and form adapted distributed audio channels with the routed content. A distributed channel audio content router separates, routes and combines frequency range of the audio content from the adapted channels and presents the audio content on the channels that are made available to drive a set of loudspeakers. The router separates, routes and/or combines high or low frequency of the audio content on the distributed audio channels to optimize desired audio system operation without loss of the audio content from the audio signal or addition of the audio content to the audio signal such that a consumer 

In view of (US 2011/0081032) Soulodre discloses a system having a compensation channel including a series connected delay circuit and a frequency equalizer circuit to generate a compensated audio signal. Another compensation channel includes a series connected delay circuit and a frequency equalizer circuit. A summing circuit receives another compensated audio signal and generates an output signal for provision to a speaker. Another summing circuit receives the former compensated audio signal and generates an output signal for provision to another speaker. The system compensates direct and reflected sound to fill holes in a listener perceived sound field at a listening position using the speakers and the audio compensated signals, and provides equalization of frequency response by the equalizer circuits, so that comb filtering effect is reduced, thus increasing enjoyment of listening experience (see fig. 1, ¶ 0009-0010). 

In view of (US 2018/0324524) Hezar discloses a system having a compensator circuit for applying a transfer function to a current sensor signal to produce a compensation signal, where the transfer function matching is configured to match one of a resistance component and an inductance component of impedance characteristics of the speaker. The compensator circuit provides a compensation signal to an amplifier as feedback such that the amplifier, current sensor, and compensator circuit are arranged in combination with the speaker to provide a closed loop system in which the amplifier 

In view of (US 2019/0028077) Watanabe discloses an apparatus has an amplifier that amplifies an acoustic signal and drives a speaker. An electric current detection unit detects the electric current which flows into the amplifier. A control unit controls whether electric power is supplied to the amplifier, based on the volume setting and the electric current predicted value according to the level of the acoustic signal, and the detected electric current. The malfunction of the apparatus containing that a sound stops coming out from a speaker is suppressed (see fig. 1, ¶ 0021,0028,0056). 


The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651